UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 17-2394


TOMMY R. COMBS,

                  Plaintiff - Appellant,

            and

R. J. COMBS, deceased,

                  Plaintiff,

            v.

ASHE COUNTY; ZACH EDWARDSON; GARCO INC. ENVIRONMENTAL
INDUSTRIAL AND RECYCLING SERVICES, Asheboro, NC; MARK
BLEVINS; RAINBOW RECYCLING, West Jefferson, NC; DAVID HOOSIER,
employee of Skyline Telephone Company,

                  Defendants - Appellees,

            and

JUDY PORTER POE, Commissioner; LARRY RHODES, Commissioner;
WILLIAM SANDS, Commissioner; PAT MITCHELL, Former County Manager;
JAMES WILLIAMS, Sheriff; NINE DEPUTIES; TIM WINTERS, Enforcement
Officer; MICHAEL D. DUNCAN, NC District Court Judge; JOHN KILBY,
County Attorney; TONY BLEVINS; JOSEPH FRANCIS; JOSHUA HOPKINS;
CHRISTOPHER ELDRETH; JERRY LEWIS,

                  Defendants,

            v.

EXECUTRIX OF ESTATE FLORENCE COMBS MILLER,
                    Movant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Graham C. Mullen, Senior District Judge. (5:14-cv-00136-GCM)


Submitted: April 30, 2018                                         Decided: June 13, 2018


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Tommy Ray Combs, Appellant Pro Se. Daniel McPherson Nunn, Christopher P. Raab,
CAUDLE & SPEARS, Charlotte, North Carolina, for Appellee Ashe County. Thomas
Carlton Younger, III, WEATHERSPOON & VOLTZ LLP, Raleigh, North Carolina, for
Appellee Garco Inc. Environmental Industrial and Recycling Services.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tommy Ray Combs and Florence Combs Miller appeal the district court’s order

affirming the magistrate judge’s order denying Miller’s motion to intervene as of right

and amend in this pending civil action. We have reviewed the record with respect to

Miller’s appeal and find no reversible error. Accordingly, we affirm in part for the

reasons stated by the district court. Combs v. Ashe Cnty., No. 5:14-cv-00136-GCM

(W.D.N.C. Nov. 20, 2017). We dismiss in part with respect to appellant Combs because

he does not have standing to challenge the denial of Miller’s motion to intervene and

amend. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          3